                                                                              FILED
                               linitecf States   District   Court
                            Western    District of   Texas: Pecos             FEB   18    2020
                                       Pecos     Division                                    COURT
                                                                               -                 TEXAS




Rubin Sanchez
        Petitioner

    vs                                                          Cause No: PE:19-cv-00061-DC.




Lone Davis: Director
           Respondent




                                           Petitioner
                              Motion in Response and Objections

comes before the Western District Court of Appeals in Support petitioner Re-
sponse under local Court Rule CV-7(e) and complies to the 1L1. days time lim-
itation and will enter in contention(s).
     Pursuant to 26 U.S.C's 225Li. Petitioner claims an evidence hearing and
will show cause and proof that will oppose the Director's claims. Pursuant
to Rules Governing      2254. case   rule 11. 5,6,8 in conjuction. Pursuant     28 U.S.
C. 636       Petitioner seeks an En Banc Hearing and ask the Court to resume
         Rule.
the claims that he raised on 5.H.C.R. No: 67-956-02.
    The State in its Resnonse, Writ Judge never issued designated orders to
SH.CR No: 87-956-TR CT No: 3Lf93-112_CR... Claims of one trial Court decision
to joint all of the alleged offenses serves to undermind Petitioner's Right
to Due Process, forcing the Jury to make an ambiguous determination as to
the guilt of this Petitioner.
    A manifest predjudicial error exist. See - Nichols vs Sullivan 867 F 2d

1250. Evidence has been pro-offered and the Writ Court neglected it and
turned its interest away. State's Attorney's own ommission is violative.
State Attorney would be wrong under Facts to Law to make such statements
before a jury. It violates the Petitioner's right to Due Process of Law.
5th Amend - 6th Amend and Confrontation 14.th Amendments. See- Bess 593



                                               (1)
            Patterson L,.3L,._U.S. 197. Compelling prejudicel69F 3d 526 - A
F 3c1-2Li.9...

Reversal of the Texas Court of Criminal Appeals judgement order of 7-17-19.
White Card [Order]... See- United States vs MacDonald. Watson 933 F 2d-35...
Yate vs Evatt             -   500 U.S. 391,   LFO8.

     TheWrit Court deprived Petitioner's right to a fair claim of Ineffective
Assistance of Counsel. This alone warranted an application of Statutory Law
Art. 11-07.3 (d). Eparte Perez 34-8 SW 3d. 206, 210 (Tax Crini App 2013).
Where such claims effects the jury, Counsel professional conduct under (ABA)
is required. See - Hobson - Back vs White... Roe vs Flores Ortega 120 S-CT-
1029 (2000)... Strickland vs Washington: the judgement requires Revesal.
    Where a claim of Abuse of Discretion; when the Trial Court knowingly
knew the State's Attorney used false evidence by means of witness testi-
mony. Brady vs Maryland [Brady Rule 16] - Prosecutor '1-Misconduct. See -
Ghahrenaina 332               SW   3d-4-20... U.S. vs Bess 593        F        - U.5.-CA. Const-
                                                                          3d-749
Amend   114.    - violating Petitioner's              Due   Process   Rights. See - Napule vs Ill-
inois -        360   -    U.S. 264--69 (1959).
     Wherefore, the above objects to the claims - Lone Davis:Director, sets
forth in Her response to Petitioner's 28 U.S.C_225Li.. Aside from this objec-
tion, Petitioner shows that the failure of the Writ Court to Issue desig-
nated order under Art. 11O7 3(d) and Art. 1107 3(c).
    The State's Pursuant 11O7 3(c) Article effective May 18,2013. (c)
Within 20 days of the expiration of the time in which the State is allowed
to answer,           it
               shall be the duty of the Convicting Court to decide whether
there are controverted previously unresolved facts material to the legality
of the Applicant's confinement... Confinement means confinement for any of-
fense or aiy collätoral consequence resulting from the conviction that is the
basis of the Instant Habeas Corpus. " If the Convicting Court decides that
there are no such issues, the Clerk shall immediately transmit to the Court
of Criminal Appeals a copy of the application, any answer filed, and a cert-
ificate reciting the date upon which that finding was made." Quote: Failure
of the Court to set within the allowed                       20 days      shall constitute   such a   find-
ing. Unquote.
    In the instant case SHCR TR CT No: 34-93-112 CR... Writ: 89-956-2 [Sopt-
villa vs Cain - Mail Bop Rule], was mailed on 3-19-19. The Director alleges
State Writ was filed on 3-31-19.




                                                            (2)
      On 7-9-19 Mr.     Sanchez submitted motion for leave to file an Original App-
lication for Writ of Madamus and Original Petition compelling the Court to
respond to Art. 11,07 3(c) and 3(d). The Court of Texas denied                            White Card

notice on 7-17-19.
       The Convicting Court forwarded Mr. Sanchez bJR-89-956-02 to the Texas Court
of Criminal Appeals on 6-21+19. The Convicting Court, Judicial District 112,
sat on the S.H.C.R. LdR-89-956-02 for three months, therefore, defaulted and
the finding best to support His claim and all Amended Supplemental claims
in His Response and Objection. Henceforth, making the Director's Response
premature or non-jurisdictional. Finally, the Director sets on the juris-
diction of the Court of Criminal Appeals and neglets the Writ Court's De-
fault under Article 11O7 3(c) and 3(d)              -    A.E.D.P.A. supported by Federal

Law. Petitioner merita a Certorari Evidentiary Hearing upon Reversal of
judgement from the Texas Court of Criminal Appeals on non-jurisdictional.
 et asidej Director         Lone   Davis' recommendation further more orders Pecos

County Court, Judicial District 112, to respond to a default under Art.
1107 3(c) and 3(d) A.E.D.P.A. - and 28 U.S.C.                 12L1.   (d) and 28 U.S.C.     2211.Li.



A.E.D.P.A. - Time limitations.


                                            Conclusion


       Therefore, this Court can grant Habeas Corpus relief where proof lays
that because of the Convicting State Court Default which conflicts with
clearly established Federal Law as determined by the Supreme Court, which
are based on an unreasonable neglect of Statutory Law which enfringed the
determination to the facts of all evidence. 28 U.S.C.                     2251+   (d).   Accordingly,

Mr.    Sanchez is entitled to relief to the foresaid Richter, 131 S-CT at 786;
28 U.S.C. 2251+       (d)   and 28 U.S.C. 2251+.




Executed:      2   -/              2020                                 Respectively Submitted



                                                                           4,   ;,
                                                                        og!o              Pr'o




                                                   (3)
                                   Certificate of Service




      I do,    hereby certify, that a true and correct copy of the foregoing plead-
ing is served by placing same in the United States Mail, Postage Pre-Paid on
                      day of   f         2020.   Address to the Party of Interest:
Sarah M. Harp    -   Assistant Attorney General      - P.O.   BOX 125LfB - Capitol Station,

Austin, Texas, 7B711.




Executed on:                                                   Respectivelt Submitted


                       2020                                          p




                                             (L1.)
                                                                         ---
/J
cs:ii i    /,y,/   ,Fi
/J/       L'M41 i2t
                                                                              FOREVER   /USA
               RECEIVED
                                             UI) / I/J6ck         '
                   rrB   I   S   RC1
            CLERK. U.S   IS1     Cl C()tIT
            WESTRNOF IL)"S
            BY________________               -4c            222       SCREENED BYCSO
                                                                        FEB   1   8
